Name: 89/156/EEC: Commission Decision of 17 February 1989 amending Decision 78/45/EEC as regards the number of scientific committee on cosmetology members
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  chemistry
 Date Published: 1989-03-02

 Avis juridique important|31989D015689/156/EEC: Commission Decision of 17 February 1989 amending Decision 78/45/EEC as regards the number of scientific committee on cosmetology members Official Journal L 059 , 02/03/1989 P. 0037 - 0037 Finnish special edition: Chapter 13 Volume 17 P. 0214 Swedish special edition: Chapter 13 Volume 17 P. 0214 COMMISSION DECISION of 17 February 1989 amending Decision 78/45/EEC as regards the number of Scientific Committee on Cosmetology members ( 89/156/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Commission Decision 78/45/EEC of 19 December 1977 establishing a Scientific Committee on Cosmetology (1) , and in particular Article 4 thereof , Whereas Decision 78/45/EEC establishing a Scientific Committee on Cosmetology specifies that the Committee shall consist of not more than 15 members ; whereas the enlargements of the Community since the establishment of the Committee and the increase in the Committee's workload make it necessary to provide for an increase in the maximum number of members specified in the above text ; Whereas the Decision concerned therefore needs to be amended , HAS DECIDED AS FOLLOWS : Article 1 In Article 3 of Decision 78/45/EEC , " 15 members " is hereby replaced by " 18 members " . Done at Brussels , 17 February 1989 . For the Commission Karel VAN MIERT Member of the Commission (1) OJ No L 13 , 17 . 1 . 1978 , p. 24 .